Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-15 are pending. 

Applicant’s election of Group I that read on 
HRI has the amino acid sequence of the 1st CRI and wherein at least the following amino acids of the 1st CRI are replaced with the following amino acids of the 2nd CRI:
(i) at least 1 amino acid of al spanning IgLCRC positions 1 to 12 of the immunoglobulin is replaced with at least 1 amino acid of a2 spanning IgLCRC positions 1 to 12 of the immunoglobulin (Replacement 1);
(ii) at least 1 amino acid of cl spanning IgLCRC positions 41 to 45 of the immunoglobulin is replaced with at least 1 amino acid of c2 spanning IgLCRC positions 41 to 45 of the immunoglobulin (Replacement 2); and
(iii) at least 1 amino acid of gl spanning IgLCRC positions 109 to 127 of the immunoglobulin is replaced with at least 1 amino acid of g2 spanning IgLCRC positions 109 to 127 of the immunoglobulin (Replacement 3);
HRII has the amino acid sequence of the 3rd CRI and wherein at least the following amino acids of the 3 CRI are replaced with the following amino acids of the 4th CRI:
(i) at least 1 amino acid of a3 spanning IgLCRC positions 1 to 12 of the immunoglobulin is replaced with at least 1 amino acid of a4 spanning IgLCRC positions 1 to 12 of the immunoglobulin (Replacement 4);
(ii) at least 1 amino acid of c3 spanning IgLCRC positions 41 to 45 of the immunoglobulin is replaced with at least 1 amino acid of c4 spanning IgLCRC positions 41 to 45 or the immunoglobulin (Replacement 5); and

1st, 2nd, 3rd, and 4th CRI beta strand A spans IgLCRC positions 13 to 18, beta strand B spans IgLCRC positions 31 to 40, beta strand C spans IgLCRC positions 46 to 52, beta strand D spans IgLCRC positions 63 to 70, beta strand E spans IgLCRC positions 81 to 89, beta strand F spans Ig LCRC positions 102 to 108, and beta strand G spans IgLCRC positions 128 to 133; and 1st, 2nd, 3rd, and 4th CRI intervening regions “b”, “c”, “d”, “e”, “f’ and “g” span IgLCRC positions 19 to 30, Ig_LCRC positions 41 to 45, IgLCRC positions 53 to 62, Ig_LCRC positions 71 to 80, IgLCRC positions 90 to 101, and IgLCRC positions 109 to 127, respectively.
B. Particular combination of 1 CRI and 3rd CRI in claims 2 and 3: SEQ ID NO: 18-IgG1 and Igk constant region (claims 2 and 3) 
C. a particular combination of 2nd CRI and 4" CRI in claims 2 and 4: IgG1 (claims 2 and 4) 
D. A particular combination of replacement identifiable in claims 5 and 6: 
(i) replacement 1 and 4 at positions 1 to 12 of the 1st CRI is replaced with the amino acid at position 1 to 12 of the 2nd CRI, 
(ii) replacement 2 and 5 at positions 41 to 45 of the 1st CRI is replaced with the amino acid at position 41 to 45 of the 2nd CRI and
 	(iii) replacement 3 and 6 at positions 109-127 of the 1st CRI is replaced with the amino acid at position 109-127 of the 2nd CRI (claim 5); and 
(iv) replacement of position 37 of the 1st CRI, with position 37 of the 2nd CRI (claim 6). 
E. A pair of HR1 and HR2 chains in claims 7, 8, and 10: HRI and HRII comprising at least one Cys residue positioned at IgLCRC position 138, wherein 1st CRI is CH1 of IgG1 and rd CRI is Igk constant region (claim 7), SEQ ID NO:20 and 21 (claim 8) and SEQ ID NO: 41 and 42 (claim 10). 
F. A particular two elements in claim 9: CH2 and CH3 (claim 9) in the reply filed on December 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claims 11-14 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-10 and 15, drawn to a particular protein complex comprising at least two amino acid chains I and II, which are non-covalently bound to each other through a heterodimerization region I (HRI) comprised in amino acid chain I and a heterodimerization region II (HRII) comprised in amino acid chain II that read on 
that read on 
HRI has the amino acid sequence of the 1st CRI and wherein at least the following amino acids of the 1st CRI are replaced with the following amino acids of the 2nd CRI:
(i) at least 1 amino acid of al spanning IgLCRC positions 1 to 12 of the immunoglobulin is replaced with at least 1 amino acid of a2 spanning IgLCRC positions 1 to 12 of the immunoglobulin (Replacement 1);
(ii) at least 1 amino acid of cl spanning IgLCRC positions 41 to 45 of the immunoglobulin is replaced with at least 1 amino acid of c2 spanning IgLCRC positions 41 to 45 of the immunoglobulin (Replacement 2); and
(iii) at least 1 amino acid of gl spanning IgLCRC positions 109 to 127 of the immunoglobulin is replaced with at least 1 amino acid of g2 spanning IgLCRC positions 109 to 127 of the immunoglobulin (Replacement 3);
rd CRI and wherein at least the following amino acids of the 3 CRI are replaced with the following amino acids of the 4th CRI:
(i) at least 1 amino acid of a3 spanning IgLCRC positions 1 to 12 of the immunoglobulin is replaced with at least 1 amino acid of a4 spanning IgLCRC positions 1 to 12 of the immunoglobulin (Replacement 4);
(ii) at least 1 amino acid of c3 spanning IgLCRC positions 41 to 45 of the immunoglobulin is replaced with at least 1 amino acid of c4 spanning IgLCRC positions 41 to 45 or the immunoglobulin (Replacement 5); and
(iii) at least 1 amino acid of g3 spanning IgLCRC positions 109 to 127 of the immunoglobulin is replaced with at least 1 amino acid of g4 spanning IgLCRC positions 109 to 127 of the immunoglobulin (Replacement 6); and 
1st, 2nd, 3rd, and 4th CRI beta strand A spans IgLCRC positions 13 to 18, beta strand B spans IgLCRC positions 31 to 40, beta strand C spans IgLCRC positions 46 to 52, beta strand D spans IgLCRC positions 63 to 70, beta strand E spans IgLCRC positions 81 to 89, beta strand F spans Ig LCRC positions 102 to 108, and beta strand G spans IgLCRC positions 128 to 133; and 1%, 2™4 3" and 4" CRI intervening regions “b”, “c”, “d”, “e”, “f’ and “g” span IgLCRC positions 19 to 30, Ig_LCRC positions 41 to 45, IgLCRC positions 53 to 62, Ig_LCRC positions 71 to 80, IgLCRC positions 90 to 101, and IgLCRC positions 109 to 127, respectively.
B. Particular combination of 1st CRI and 3rd CRI in claims 2 and 3: SEQ ID NO: 18-IgG1 and Igk constant region (claims 2 and 3) 
C. a particular combination of 2nd CRI and 4th CRI in claims 2 and 4: IgG1 (claims 2 and 4) 
D. A particular combination of replacement identifiable in claims 5 and 6: 
(i) replacement 1 and 4 at positions 1 to 12 of the 1st CRI is replaced with the amino acid at position 1 to 12 of the 2nd CRI, 

 	(iii) replacement 3 and 6 at positions 109-127 of the 1st CRI is replaced with the amino acid at position 109-127 of the 2nd CRI (claim 5); and 
(iv) replacement of position 37 of the 1st CRI, with position 37 of the 2nd CRI (claim 6). 
E. A pair of HR1 and HR2 chains in claims 7, 8, and 10: HRI and HRII comprising at least one Cys residue positioned at IgLCRC position 138, wherein 1st CRI is CH1 of IgG1 and 3rd CRI is Igk constant region (claim 7), SEQ ID NO:20 and 21 (claim 8) and SEQ ID NO: 41 and 42 (claim 10). 
F. A particular two elements in claim 9: CH2 and CH3 (claim 9), are being acted upon in this Office Action.   

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2019 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on November 21, 2019 are acceptable.

Specification
The amendment to the specification filed on November 21, 2019 has been entered.

    PNG
    media_image1.png
    38
    174
    media_image1.png
    Greyscale
 at p. 26, line 31,
    PNG
    media_image2.png
    35
    82
    media_image2.png
    Greyscale
at page 29, line 6, 
    PNG
    media_image3.png
    31
    148
    media_image3.png
    Greyscale
at p. 29, line 22, should be corrected.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim objection
	Claim 1 is objected to because of the following informality: the claim uses theabbreviation IgLCRC without first defining it.  To clarify the claim, applicant should first spell out thefull term before using an abbreviation. 
Claims 2-4, 7, 8, 9 and 10 are objected for reciting non-elected embodiments. 
	Claim 8 is objected to because of the following informality: “heterodimerizing variants thereof” should have been “a heterodimerizing variant thereof”.  
Claim 15 is objected to because of the following informality: the spacing in “1for” should have been “1 for”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1, 6 and 7 are indefinite in that they only describe the number of amino acid residue positions without reciting the numbering system or sequence identifier for IgLCRC (SEQ ID NO: ).  The claims fail to provide a frame of reference that would allow one of skill in the art to unambiguously identify the positions being  referred to in the immunoglobulin or “immunoglobulin-like protein”.  Accordingly, the metes and bounds of the claimed positions cannot be unambiguously construed.  Therefore, it is submitted that the claims fail to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite particularity and clarity, so as to permit the skilled artisan to know or determine infringing subject matter and thereby satisfy the requirement.
Claim 5 recites “…(LgLCRC, depicted in figure 4)…”.  Claim 7 recites various positions as depicted in figure 4, which comprise multiple sequences.  It is unclear the positions recited in claims 5 and 7 are reference to which sequence.  Thus, one of skill in the art cannot determine the metes and bound of the claimed invention in order to avoid infringing on the claims.  Note that MPEP 2173.05(s) states that where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience." Exparte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).   
Claims 3, 9, 10 and 15 recite “preferably” throughout the claim.  The claims fail to point out the metes and bounds of “preferably”.  It is unclear if the claim requires the limitations following “preferably”. See MPEP § 2173.05. 

Claim 9 recites various trademark/trade names “Nanobody, Darpins, Anticalins, Affibodies”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe said assays and, accordingly, the identification/description is indefinite.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 is included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 1-10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 1 encompasses 

    PNG
    media_image4.png
    665
    593
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    749
    585
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    752
    566
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    125
    572
    media_image7.png
    Greyscale

Claim 2 encompasses the protein complex of claim 1, wherein the immunoglobulin or immunoglobulin like proteins are selected from any IgG1, Ig Kappa, T cell receptor (TCR) a, TCR B, neonatal Fc receptor (FcRn), B 2 micro globulin, Ig Lambda, IgG2, IgG3, IgG4, IgA1, IgA2, IgD, IgE, IgM, human leukocyte antigen (HLA) A or B and HLA-D.
Claim 3 encompasses the protein complex of claim 1, wherein 1st CRI and 3rd  CRI are 

    PNG
    media_image8.png
    505
    556
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    175
    563
    media_image9.png
    Greyscale

Claim 4 encompasses the protein complex of claim 1, wherein

    PNG
    media_image10.png
    163
    562
    media_image10.png
    Greyscale

Claim 5 encompasses the protein complex of claim 1, 

    PNG
    media_image11.png
    388
    558
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    245
    537
    media_image12.png
    Greyscale

Claim 6 encompasses the protein complex of claim 1, wherein in addition to Replacement 1 to 6 the amino acids of 1st CRI and/or 3rd CRI, respectively, at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107 are replaced with amino acids of 2nd  CRI and/or 4th CRI at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107. 
Claim 7 encompasses the protein complex of claim 1, wherein HRI and HRII each comprise at least one Cys residue positioned to form a covalent bond between HRI and HRII at IgLCRC position 20 (CH1 of IgG2, IgG3, IgG4, or IgM), 21 (CH1 of IgD), 135 (CH1 of IgA1 or IgA2), 138 (CH1 of IgG1 or IgE, CL of Igк, CL of Ig1), 139 (constant domain of TCR 8) or 141 (constant domain of TCRα), as depicted in figure 4, resulting from the following combinations of 1st CRI and 3rd CRI: (i) 1st CRI: CH1 of IgG1, IgG2, IgG3, IgG4, IgA1, IgA2, IgD, IgE, or IgM and 3rd  CRI: Igk constant region and/or IgA constant region; (ii) 1st CRI: constant region of TCR a and 3rd CRI: constant region of TCR β;
Claim 8 encompasses the protein complex of claim 1, wherein the HRI and HRII have the amino acid sequence according to SEQ ID NO: 20 and 21, SEQ ID NO: 22 and 23, SEQ ID NO: 24 and 25, SEQ ID NO: 26 and 27, SEQ ID NO: 28 and 32, SEQ ID NO: 28 and 33, SEQ ID NO: 31 and 29 and SEQ ID NO: 31 and 30, respectively, or any heterodimerizing variants thereof having at least 70% sequence identity to the respectively indicated amino acid sequence.
Claim 9 encompasses the protein complex of claim 1, wherein amino acid chain I and/or 

    PNG
    media_image13.png
    558
    556
    media_image13.png
    Greyscale

Claim 10 encompasses any Amino acid chain I or II as defined in claim 1, preferably a combination of amino acid chains, wherein chain I and chain II have the amino acid sequence according to SEQ ID NO: 41 and SEQ ID NO: 42, SEQ ID NO: 34 and SEQ ID NO: 35, SEQ ID NO: 43 and SEQ ID NO: 44, SEQ ID NO: 36 and SEQ ID NO: 37 (scFv13.7-Fclk), SEQ ID NO: 36 and SEQ ID NO: 38 (scFv13.7-CD3-Hinge-Fclk), SEQ ID NO: 39 and SEQ ID NO: 38 (scFv3-43-CD3-Hinge-Fclk) or SEQ ID NO: 40 and SEQ ID NO: 38 (scFvhuMCSP-CD3-Hinge-Fc1k).
Claim 15 encompasses the protein complex of claim 1 for use as a medicament, preferably for use in the prophylaxis, treatment or diagnosis of a disorder or disease such as but not limited to inflammatory diseases, autoimmune diseases, allergic diseases, proliferative diseases, cancer type diseases, cutaneous 
The specification discloses monovalent Fv-Fc fusion protein comprising Fv from antibody 13.7 (Fab 13.7) that binds to just TNFR1 fused to Fc-one kappa (Fc1k).  The Fc1k heterodimer comprises a first IgG1 Fc polypeptide and a second IgG1 Fc polypeptide wherein the first IgG1 Fc polypeptide (CH31) comprises a hinge, a CH2 and a stretch of amino acid sequence of CH3 domain (2nd CR1) that do not interfere with the CH3-CH3 interaction were transferred to a CH1 domain (1st CR1) and wherein the second IgG1 Fc polypeptide (CH3k) comprises a hinge, a CH2 domain and a stretch of amino acid sequence of CH3 domain (4th CR1) that do not interfere with the CH3-CH3 interaction were transferred to the CL kappa constant domain (3rd CR1) to generate a heterodimerizing Fc designated as Fc-one/kappa (Fc1k) wherein the domains CH31 and CH3k mediated heterodimization.  
The specification discloses variable domains of TNFR1-specific Fab 13.7 were fused to the CH2 domain N-termini of the CH31 or CH3k containing Fc chains via a short peptide linker.  
 The first Fc comprises IgG1 CH2 fused to IgG1 CH1 (1st CRI) fused to IgG1 CH3 domain (2nd CRI); the second polypeptide comprises IgG1 CH2 fused to an IgG kappa constant (3rd CRI) fused to IgG1 CH3 domain (4th CRI) (named Fc1k).  Fusing of VH13.7 or VL13.7 one to each of the CH2 domains connected via linker sequences resulted in the creation of the monovalent Fv13.7x-Fc1k, see Fig. 23.  The specification also discloses: 

    PNG
    media_image14.png
    148
    638
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    280
    502
    media_image15.png
    Greyscale

However, this is not sufficiently representative of the broad range of protein complex encompassed by the instant claims, which encompass any first and second amino acids I and II.
The specification does not describe the structure, e.g. amino acid sequence of all protein complex comprising any two amino acid chains I and II which non-covalently bound to each other through any heterodimerization region I (HRI) and heterodimerization region II (HRII) wherein the HRI is any fusion protein of any first human constant region of immunoglobulin or any immunoglobulin-like protein (1st CR1, acceptor) interspersed with amino acids of any second human constant region of any immunoglobulin or any immunoglobulin-like protein (2rd CRI, donor), wherein the HRII is any fusion protein of any third human constant region of immunoglobulin or immunoglobulin-like protein (3rd CRI, acceptor) interspersed with any amino acids of a fourth human constant region of any immunoglobulin or any immunoglobulin like protein (4th CRI, donor) and wherein the 1st CRI, 2nd CRI, 3rd CRI, and 4th CRI comprises any replacements spanning IgLCRC positions 1 to 12, 41 to 45, and 109 to 127 as set forth in claims 1, 2, 3, 4, 5, 6 to enable one of skill in the art to visualize or recognize the member of the genus of the actual claimed protein complex themselves.  
The specification does not describe the structure-identifying information about the claimed protein complex, nor describe a representative number of species falling with the scope of the genus or 
Even assuming IgG1 CH3 for HRI and HRII with the information in Figure 4, there are over 31,000 variants, with only three amino acids in segments a, c and g to be swapped, there are over 1 x 109 sequences.  
Neither the art nor the specification teaches IgG CH2 domain can pair with CH1 or CH3 domain.  
The state of the art at the time the invention was made recognized that even single amino acid differences can result in drastically altered function of antibodies. 
For example, Lund et al. (The Journal of Immunology 1996, 157:4963-4969, PTO 892) show that even a single amino acid replacement within the CH2 domain of IgG can alter the glycosylation profile of an antibody therefore influence its effector functions of Fc receptor binding and complement activation (see entire document, particularly Discussion on pages 4966-4968).
Even assuming the protein complex comprises one or more antigen binding domain such as Fv, scFv, disulfide-stabilized Fv, disulfide-stabilized scFv, Fab, single chain Fab, single domain antibody, variable heavy chain (VH, variable light chain domain (VL) and derivatives thereof (claim 9), considering an antibody will have six CDRs, each CDR comprising approximately ten amino acid residues. With twenty naturally occurring amino acids, the potential size of the CDR variation, of just human antibodies within this indeterminate genus, is 2060.  This does not even include the potential variation within the constant regions CH1, CH2, CH3, CL domain substitutions of human IgG.  The specification does not teach where and what amino acids within the full-length sequence of which heavy chain variable domains and/or which light chain variable domains of which antibody to be substituted, deleted, added or combination thereof, such that the antibody derivative still maintains its conformational structure and binding.  
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (PNAS 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR 
Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
For example, Wu et al., (J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).  
Regarding “e.g.” and “etc.” in claim 9, the claim protein complex comprises one or more elements that are NOT limited to the ones recite in claim 9.  The specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genera of protein complex. 
As such, it is submitted that a skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus of protein complex comprising one or more antigen specific Fv, scFv, disulfide-stabilized Fv, disulfide-stabilized scFv, Fab, single chain Fab, single domain antibody, variable heavy chain (VH, variable light chain domain (VL) and derivatives thereof.  
Regarding heterodimerizing variants thereof having at least 70% sequence identity to HR1 and HRII have the amino acid sequence of SEQ ID NO: 20 and SEQ ID NO: 22, respectively (claim 8), the specification does not teach where and what amino acids with the full-length sequence of SEQ ID NO: 20 and SEQ ID NO: 22 to be substituted, deleted, added or combination thereof, such that the 
The use of the claimed protein complex (claim 15) is another issue to be considered.   The specification does not describe which unspecified protein complex can be used as a medicament or diagnosis.  There are no teaching regarding which protein complex can be used as prophylaxis or prevention of all disorders or diseases such as but not limited to any inflammatory diseases, any autoimmune diseases, any allergic diseases, any proliferative diseases, any cancer type diseases, any cutaneous conditions, any endocrine diseases, any eye diseases and disorders, any genetic disorders, any metabolic diseases, any infectious diseases, any intestinal diseases, any neurological disorders, and any mental illness.  There are no in vivo working examples in the specification as filed.  It is unpredictable which undisclosed disease, including but not limited to the ones recited in claim 15, can be treated or prevented.  One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus of protein complex for treating and preventing all diseases.  Thus, applicant was not in possession of the claimed genus of protein complex, at the time of filing, for use as a medicament, preferably for use in the prophylaxis, treatment or diagnosis of a disorder or disease such as but not limited to inflammatory diseases, autoimmune diseases, allergic diseases, proliferative diseases, cancer type diseases, cutaneous conditions, endocrine diseases, eye diseases and disorders, genetic disorders, metabolic diseases, infectious diseases, intestinal diseases, neurological disorders, and mental illness.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
Therefore, only (1) an asymmetric, monovalent protein complex that binds to TNFR-1 wherein the complex comprising a first IgG Fc polypeptide and a second IgG1 Fc polypeptide wherein the Fc polypeptides are non-covalently bound to each other through a first heterodimerization region I (HR1) and a second heterodimerization region II (HRII) wherein the first HRI and second HRII comprises the amino acid sequence of SEQ ID NO: 20 and SEQ ID NO: 21, respectively, (2) A combination of a first Fc polypeptide and a second Fc polypeptide wherein the first Fc polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 41 and the second Fc polypeptide comprising the amino acid sequence of SEQ ID NO: 42, (3) A combination of a first Fc polypeptide and a second Fc polypeptide wherein the first Fc polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 34 and the second Fc polypeptide comprising the amino acid sequence of SEQ ID NO: 35, (4) A combination of a first Fc polypeptide and a second Fc polypeptide wherein the first Fc polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 43 and the second Fc polypeptide comprising the amino acid sequence of SEQ ID NO: 44, (5) A combination of a first Fc polypeptide and a second Fc polypeptide wherein the first Fc comprising the amino acid sequence set forth in SEQ ID NO: 36 and the second Fc polypeptide comprising the amino acid sequence of SEQ ID NO: 37, (6) A combination of a first Fc polypeptide and a second Fc polypeptide wherein the first Fc comprising the amino acid sequence set forth in SEQ ID NO: 36 and the second Fc polypeptide comprising the amino acid sequence of SEQ ID NO: 38, (7) A combination of a first Fc polypeptide and a second Fc polypeptide wherein the first Fc polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 39 and the second Fc polypeptide .   

Claims 1-10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) an asymmetric, monovalent protein complex that binds to TNFR-1 wherein the complex comprising a first IgG Fc polypeptide and a second IgG1 Fc polypeptide wherein the Fc polypeptides are non-covalently bound to each other through a first heterodimerization region I (HR1) and a second heterodimerization region II (HRII) wherein the first HRI and second HRII comprises the amino acid sequence of SEQ ID NO: 20 and SEQ ID NO: 21, respectively, (2) A combination of a first Fc polypeptide and a second Fc polypeptide wherein the first Fc polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 41 and the second Fc polypeptide comprising the amino acid sequence of SEQ ID NO: 42, (3) A combination of a first Fc polypeptide and a second Fc polypeptide wherein the first Fc polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 34 and the second Fc polypeptide comprising the amino acid sequence of SEQ ID NO: 35, (4) A combination of a first Fc polypeptide and a second Fc polypeptide wherein the first Fc polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 43 and the second Fc polypeptide comprising the amino acid sequence of SEQ ID NO: 44, (5) A combination of a first Fc polypeptide and a second Fc polypeptide wherein the first Fc comprising the amino acid sequence set forth in SEQ ID NO: 36 and the second Fc polypeptide comprising the amino acid sequence of SEQ ID NO: 37, (6) A combination of a first Fc polypeptide and a second Fc polypeptide wherein the first Fc comprising the amino acid sequence set forth in SEQ ID NO: 36 and the second Fc polypeptide comprising the amino acid sequence of SEQ ID NO: 38, (7) A combination of a first Fc polypeptide and a second Fc polypeptide wherein the first Fc polypeptide comprising the amino acid sequence set forth in , does not reasonably provide enablement for the claimed complex as set forth in claims 1-10 and 15. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses any  

    PNG
    media_image4.png
    665
    593
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    749
    585
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    752
    566
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    125
    572
    media_image7.png
    Greyscale

Claim 2 encompasses the protein complex of claim 1, wherein the immunoglobulin or immunoglobulin like proteins are selected from any IgG1, Ig Kappa, T cell receptor (TCR) a, TCR B, neonatal Fc receptor (FcRn), B 2 micro globulin, Ig Lambda, IgG2, IgG3, IgG4, IgA1, IgA2, IgD, IgE, IgM, human leukocyte antigen (HLA) A or B and HLA-D.
Claim 3 encompasses the protein complex of claim 1, wherein 1st CRI and 3rd  CRI are 

    PNG
    media_image8.png
    505
    556
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    175
    563
    media_image9.png
    Greyscale

Claim 4 encompasses the protein complex of claim 1, wherein

    PNG
    media_image10.png
    163
    562
    media_image10.png
    Greyscale

Claim 5 encompasses the protein complex of claim 1, 

    PNG
    media_image11.png
    388
    558
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    245
    537
    media_image12.png
    Greyscale

Claim 6 encompasses the protein complex of claim 1, wherein in addition to Replacement 1 to 6 the amino acids of 1st CRI and/or 3rd CRI, respectively, at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107 are replaced with amino acids of 2nd  CRI and/or 4th CRI at IgLCRC positions 37 and/or 47 and/or 49 and/or 81 and/or 107. 
Claim 7 encompasses the protein complex of claim 1, wherein HRI and HRII each comprise at least one Cys residue positioned to form a covalent bond between HRI and HRII at IgLCRC position 20 (CH1 of IgG2, IgG3, IgG4, or IgM), 21 (CH1 of IgD), 135 (CH1 of IgA1 or IgA2), 138 (CH1 of IgG1 or IgE, CL of Igк, CL of Ig1), 139 (constant domain of TCR 8) or 141 (constant domain of TCRa), as depicted in figure 4, resulting from the following combinations of 1st CRI and 3rd CRI: (i) 1st CRI: CH1 of IgG1, IgG2, IgG3, IgG4, IgA1, IgA2, IgD, IgE, or IgM and 3rd  CRI: Igk constant region and/or IgA constant region; (ii) 1st CRI: constant region of TCR a and 3rd CRI: constant region of TCR β;
Claim 8 encompasses the protein complex of claim 1, wherein the HRI and HRII have the amino acid sequence according to SEQ ID NO: 20 and 21, SEQ ID NO: 22 and 23, SEQ ID NO: 24 and 25, SEQ ID NO: 26 and 27, SEQ ID NO: 28 and 32, SEQ ID NO: 28 and 33, SEQ ID NO: 31 and 29 and SEQ ID NO: 31 and 30, respectively, or any heterodimerizing variants thereof having at least 70% sequence identity to the respectively indicated amino acid sequence.
Claim 9 encompasses the protein complex of claim 1, wherein amino acid chain I and/or 

    PNG
    media_image13.png
    558
    556
    media_image13.png
    Greyscale

Claim 10 encompasses any Amino acid chain I or II as defined in claim 1, preferably a combination of amino acid chains, wherein chain I and chain II have the amino acid sequence according to SEQ ID NO: 41 and SEQ ID NO: 42, SEQ ID NO: 34 and SEQ ID NO: 35, SEQ ID NO: 43 and SEQ ID NO: 44, SEQ ID NO: 36 and SEQ ID NO: 37 (scFv13.7-Fclk), SEQ ID NO: 36 and SEQ ID NO: 38 (scFv13.7-CD3-Hinge-Fclk), SEQ ID NO: 39 and SEQ ID NO: 38 (scFv3-43-CD3-Hinge-Fclk) or SEQ ID NO: 40 and SEQ ID NO: 38 (scFvhuMCSP-CD3-Hinge-Fc1k).
Claim 15 encompasses the protein complex of claim 1 for use as a medicament, preferably for use in the prophylaxis, treatment or diagnosis of a disorder or disease such as but not limited to inflammatory diseases, autoimmune diseases, allergic diseases, proliferative diseases, cancer type diseases, cutaneous 
The specification discloses monovalent Fv-Fc fusion protein comprising Fv from antibody 13.7 (Fab 13.7) that binds to just TNFR1 fused to Fc-one kappa (Fc1k).  The Fc1k heterodimer comprises a first IgG1 Fc polypeptide and a second IgG1 Fc polypeptide wherein the first IgG1 Fc polypeptide (CH31) comprises a hinge, a CH2 and a stretch of amino acid sequence of CH3 domain (2nd CR1) that do not interfere with the CH3-CH3 interaction were transferred to a CH1 domain (1st CR1) and wherein the second IgG1 Fc polypeptide (CH3k) comprises a hinge, a CH2 domain and a stretch of amino acid sequence of CH3 domain (4th CR1) that do not interfere with the CH3-CH3 interaction were transferred to the CL kappa constant domain (3rd CR1) to generate a heterodimerizing Fc designated as Fc-one/kappa (Fc1k) wherein the interspersed Ig domains CH31 and CH3k mediated heterodimization.  
The specification discloses variable domains of TNFR1-specific Fab 13.7 were fused to the CH2 domain N-termini of the CH31 or CH3k containing Fc chains via a short peptide linker.  
 The first Fc comprises IgG1 CH2 fused to IgG1 CH1 (1st CRI) fused to IgG1 CH3 domain (2nd CRI); the second polypeptide comprises IgG1 CH2 fused to an IgG kappa constant (3rd CRI) fused to IgG1 CH3 domain (4th CRI) (named Fc1k).  Fusing of VH13.7 or VL13.7 one to each of the CH2 domains connected via linker sequences resulted in the creation of the monovalent Fv13.7x-Fc1k, see Fig. 23.  The specification discloses: 

    PNG
    media_image14.png
    148
    638
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    280
    502
    media_image15.png
    Greyscale

However, the specification does not teach the structure, e.g. amino acid sequence of all protein complex comprising any two amino acid chains I and II, which non-covalently bound to each other through any heterodimerization region I (HRI) and heterodimerization region II (HRII) wherein the HRI is any fusion protein of any first human constant region of immunoglobulin or any immunoglobulin-like protein (1st CR1, acceptor) interspersed with amino acids of any second human constant region of any immunoglobulin or any immunoglobulin-like protein (2rd CRI, donor), wherein the HRII is any fusion protein of any third human constant region of immunoglobulin or immunoglobulin-like protein (3rd CRI, acceptor) interspersed with any amino acids of a fourth human constant region of any immunoglobulin or any immunoglobulin like protein (4th CRI, donor) and wherein the 1st CRI, 2nd CRI, 3rd CRI, and 4th CRI comprises any replacements spanning IgLCRC positions 1 to 12, 41 to 45, and 109 to 127 as set forth in claims 1, 2, 3, 4, 5, 6 to enable one of skill in the art to make and use the claimed protein complex themselves without undue experimentation. 
Even assuming IgG1 CH3 for HRI and HRII with the information in Figure 4, there are over 31,000 variants, with only three amino acids in segments a, c and g to be swapped, there are over 1 x 109 sequences.  
Neither the art nor the specification teaches IgG CH2 domain can pair with CH1 or CH3 domain.  
The state of the art at the time the invention was made recognized that even single amino acid 
For example, Lund et al. (The Journal of Immunology 1996, 157:4963-4969, PTO 892) show that even a single amino acid replacement within the CH2 domain of IgG can alter the glycosylation profile of an antibody therefore influence its effector functions of Fc receptor binding and complement activation (see entire document, particularly Discussion on pages 4966-4968).
Even assuming the protein complex comprises one or more antigen binding domain such as Fv, scFv, disulfide-stabilized Fv, disulfide-stabilized scFv, Fab, single chain Fab, single domain antibody, variable heavy chain (VH, variable light chain domain (VL) and derivatives thereof (claim 9), considering an antibody will have six CDRs, each CDR comprising approximately ten amino acid residues. With twenty naturally occurring amino acids, the potential size of the CDR variation, of just human antibodies within this indeterminate genus, is 2060.  This does not even include the potential variation within the constant regions CH1, CH2, CH3, CL domain substitutions of human IgG.  Further, the specification does not teach where and what amino acids within the full-length sequence of which heavy chain variable domains and/or which light chain variable domains of which antibody to be substituted, deleted, added or combination thereof, such that the antibody derivative still maintains its conformational structure and antigen-binding.  
It is known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (PNAS 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
Single amino changes to either a CDR or even in certain circumstances to the framework can 
For example, Wu et al., (J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).  
Regarding “e.g.” and “etc.” in claim 9, the claim protein complex comprises one or more elements that are NOT limited to the ones recited in claim 9.  The specification application does not teach which one or more elements that are not described for the claimed protein complex.  One of skill in the art cannot predict the identity of the members of the genus of protein complex comprising one or more undisclosed elements, such as antigen specific Fv, scFv, disulfide-stabilized Fv, disulfide-stabilized scFv, Fab, single chain Fab, single domain antibody, variable heavy chain (VH, variable light chain domain (VL) and derivatives thereof that correlated with binding specificity for treating/ preventing or diagnosing diseases.  
The use of the claimed protein complex (claim 15) is another issue to be considered.   The specification does not teach which unspecified protein complex can be used as a medicament or for diagnosis.   There is no teaching regarding which protein complex can be used as prophylaxis or prevention of all disorders or diseases such as but not limited to any inflammatory diseases, any autoimmune diseases, any allergic diseases, any proliferative diseases, any cancer type diseases, any cutaneous conditions, any endocrine diseases, any eye diseases and disorders, any genetic disorders, any metabolic diseases, any infectious diseases, any intestinal diseases, any neurological disorders, and any mental illness.  There are no in vivo working examples.  It is unpredictable which undisclosed disease, including but not limited to the ones recited in claim 15, can be treated or prevented.  
As such, one skilled in the art cannot practice the invention with a reasonable expectation of success without undue experimentation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2013012733 publication (Garber hereafter, published January 24, 2013; PTO 1449).   
Regarding claims 1 and 8, Garber teaches a protein complex such as binding molecule (antibody) comprising at least one binding moiety, a first polypeptide chain (instant amino acid chain I)  comprising at least one Fc moiety operably linked to the N-terminus of a CL moiety (Fc-CL, instant HRI, CH3 domain swapped for CL domain) and a second polypeptide chain (instant amino acid chain II) comprising at least one Fc moiety operably linked to the N-terminus of a CH1 moiety (Fc-CH1, instant HRII, CH3 swapped for CH1), wherein said at least one binding moiety is linked to one or both of the polypeptide chains and wherein the first and second polypeptide chains form a heterodimeric Fc region via CL:CH1 heterodimerization, see p. 4, 17.   The reference 1st CR1, e.g., CL and 3rd CRI, e.g., CH1 are different from each other and CL binds to each other, e.g., CH1 under physiological conditions, see Fc-CL:Fc-CH1 heterodimerization, see p. 12, lines 1-3.   
Gaber teaches one of the polypeptides (aka second polypeptide) comprises a human immunoglobulin G1 (IgG1) hinge-CH2-CH1 construct (d3) comprising the amino acid sequence of SEQ ID NO: 40, which is 96.7% identity to the claimed SEQ ID NO: 20, which meets the claimed limitation of at least 70% sequence identity, see p. 86, p. 169, sequence alignment below:
Query Match             96.7%;  Score 523;  DB 20;  Length 229;
  Best Local Similarity   96.2%;  
  Matches  100;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;


              |||||||||||||||||||||||||||||||::|||||||||||||||||||||||||||
Db        126 GQPREPSVFPLAPSSKSTSGGTAALGCLVKDFYPSDIAVEWESGALTSGVHTFPAVLQSS 185

Qy         61 GLYSLSSVVTVPSSSLGTQTYSCSVMHEALHNHYTQKSVEPKSC 104
              ||||||||||||||||||||| |||||||||||| |||||||||
Db        186 GLYSLSSVVTVPSSSLGTQTYICSVMHEALHNHYVQKSVEPKSC 229

and the other polypeptide (aka first polypeptide) comprises a Human IgG1 hinge-CH2-CL mutant construct V437T/T438Q (c2.2) comprising SEQ ID NO: SEQ 46, which is 97.2% identical to the claimed SEQ ID NO: 21, which meets the claimed limitation of at least 70% sequence identity, see sequence bridging p. 182 and 183, sequence alignment below:

Query Match             97.2%;  Score 555;  DB 20;  Length 260;
  Best Local Similarity   96.3%;  
  Matches  104;  Conservative    3;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 GQPREPSVFIFPPSDEQLKSGTASVVCLVNNFYPRDIAVEWEVDNALQSGNSQESVTEQD 60
              ||||||||||||||||||||||||||||:||||| ||||||:||||||||||||||||||
Db        153 GQPREPSVFIFPPSDEQLKSGTASVVCLLNNFYPSDIAVEWKVDNALQSGNSQESVTEQD 212

Qy         61 SKDSTYSLSSTLTLSKADYEKHKVYSCSVMHEALHNHYTQKSFNRGEC 108
              |||||||||||||||||||||||||:||||||||||||||||||||||
Db        213 SKDSTYSLSSTLTLSKADYEKHKVYACSVMHEALHNHYTQKSFNRGEC 260


Give the reference first and second polypeptides comprise the same HR1 and HR2 structures, the reference HR1 inherently comprises the claimed 1st CR1 having a1-A1-b1-B1-c1-C1-d1-D1-e1-E1-f1-F1-g1-G1-h1 with seven antiparallel beta strands AI, BI, CI, DI, EI, FI and GI, and six intervening regions bI, cI, dI, eI, fI, and gI from N- to C-terminus.  Likewise, the reference claim HR2 comprises the claimed 3rd CR1 having aII-AII-bII-BII-cII-CII-dII-DII-eII-EII-fII -FII-gII-GII-hII with seven antiparallel beta strands AII, BII, CII, DII, EII, FII and GII, and six intervening regions bII, cII, dII, eII, fII, and gII from N- to C-terminus and wherein in 1st, 2nd, 3rd and 4th CRI beta strand A spans IgLCRC positions 13 to 18, beta strand B spans IgLCRC positions 31 to 40, beta strand C spans IgLCRC positions 46 to 52, beta strand D spans IgLCRC positions 63 to 70, beta strand E spans IgLCRC positions 81 to 89, beta strand F st, 2nd, 3rd and 4th CRI intervening regions “b”, “c’”, “d”, “e”, “f’ and “9” span IgLCRC positions 19 to 30, IgLCRC positions 41 to 45, Ig_LCRC positions 53 to 62, IgLCRC positions 71 to 80, IgLCRC positions 90 to 101, and IgLCRC positions 109 to 127, respectively.
Regarding claims 2 and 3, Gaber teaches the human constant region of heavy CH1 of IgG1 comprises the amino acid sequence of SEQ ID NO: 63, which is 100% identical to the claimed SEQ ID NO: 1, see p. 171, sequence alignment below:
Query Match             100.0%;  Score 534;  DB 20;  Length 103;
  Best Local Similarity   100.0%;  
  Matches  103;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSC 103
              |||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSC 103

Regarding claim 4, Gaber teaches heterodimeric CH3 containing binding molecule comprising a first polypeptide comprising N-terminal CH2-CH3-CL fused binding moiety and a second polypeptide comprising N-terminal CH2-CH3-CH1 fused binding moiety, see p. 14, caption of Fig. 9. 
Thus, the reference teachings anticipate the claimed invention.

Conclusion
SEQ ID NO: 20, 21, 34-42 are free of prior art. 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644